This is a proceeding in certiorari, originally commenced in the district court of appeal for the third district, and transferred to this court after decision by that court.
The purpose of the proceeding, as stated in the prayer of the petition for certiorari, was to annul a judgment of the superior court of San Joaquin County, given and made in a certain action pending therein on an appeal from a justice's court of one of the townships of said county, in which action one Fannie Fieg was the plaintiff, and the petitioners herein were the defendants. The action was one within the jurisdiction of the justice's court, being for the sum of $295.75 for and on account of costs incurred by Fanny Fieg in a certain *Page 283 
action theretofore begun and prosecuted by petitioner Gjurich against her in the superior court of said county, and damages by reason of an attachment levied on her property in said action, and being on the bond or undertaking given for such costs and damages in said action by said petitioner and his co-petitioners, the sureties on such bond. The justices' courts have jurisdiction "in actions upon bonds or undertakings conditioned for the payment of money, if the sum claimed does not amount to three hundred dollars, though the penalty may exceed that sum." (Code Civ. Proc., sec. 112, subd. 5.) It is not questioned that the justice's court acquired jurisdiction of the persons of the defendants in such action, that they appeared therein and presented their defense to the action, that the justice's court gave its judgment in favor of Fanny Fieg, the plaintiff therein, that the petitioner herein, defendants therein, regularly appealed from such judgment to the superior court of San Joaquin County, that the action was regularly tried in said superior court on such appeal, and that said superior court gave jugment on the merits in favor of said Fanny Fieg and against these petitioners for the sum of $145.71.
The claim that this judgment was in excess of the jurisdictionof the superior court, for of course it is not claimed thatcertiorari will lie unless such jurisdiction has been exceeded, is based solely on the following facts which are alleged to exist, and which, for all the purposes of this proceeding, may be conceded to exist. The judgment of the superior court in the former action of Gjurich v. Fieg was against the plaintiff and in favor of said Fieg for her costs, taxed at $145.71. This $145.71 was the money said Fieg was suing to recover in her justice's court action against petitioners. Prior to the commencement of the justice's court action, Gjurich had regularly appealed from such judgment to this court, and such appeal is still pending and undetermined. It may be conceded here, as held by the district court of appeal, that the effect of this appeal was to stay "all further proceedings in the court below upon the judgment or order appealed from, or upon the matters embraced therein." (Code Civ. Proc., sec. 946) The point of respondents in this connection, one apparently held good by the learned trial judge of the superior court in giving judgment in the subsequent justice's court action, is that as *Page 284 
there was no bond given by Gjurich on his appeal to stay the enforcement of the judgment for costs, no stay was effected by the appeal. (Code Civ. Proc., sec. 942) We do not deem it important to consider this question here, and assume that the effect of the appeal was as stated in the above quotation from section 946 of the Code of Civil Procedure. There are other facts that are perhaps material on the question of said Fieg's present right to damages by reason of the attachment, but they present no legal question material here differing from the question presented relative to the costs, and as the judgment complained of here awarded her nothing on account of such damages, it is unnecessary to set forth such facts.
It is very clear that the facts recited show no excess of jurisdiction on the part of the superior court in its disposition of the justice's court action appealed by petitioners to it. Granting everything claimed as to the facts, nothing more than error in the exercise of its jurisdiction is shown. The justice's court, as we have seen, has jurisdiction of this class of actions, where the amount claimed is less than three hundred dollars. The appeal from the judgment therein given brought the case within the jurisdiction of the superior court. It is not claimed that the facts alleged in the complaint were not sufficient to state a cause of action, though even this is not essential to jurisdiction. The matters alleged by petitioners were all matters of defense, to be set forth by them in that action and to be passed upon by the trial court, as they were. No material difference is perceived between such defenses in an action for the recovery of money, and any other defenses that might be made, such for instance as a defense that the alleged bond had not been executed, or that plaintiff was estopped by a former judgment in the same matter. It was for the superior court, in the exercise of its jurisdiction, to determine the effect of the matters alleged in defense, and to give judgment according to its determination. Any error that it may have committed in the way of mistaking the facts, or the legal effect of admitted facts, with the result that its judgment awarded to the plaintiff money which she should not have recovered, was simply error in the exercise of its jurisdiction. As has often been said, a court has jurisdiction to decide wrongly as well as correctly, and the only remedy of a party aggrieved by a merely erroneous decision is such as *Page 285 
may be afforded by our statutory provisions relating to motions for a new trial and appeals. If no such remedy be given, the action of the trial court within its jurisdiction is conclusive. The fact that there was no conflict in the evidence adduced on the trial can make no difference. It has never been held, and of course never can be held if elementary principles relative to jurisdiction are kept in mind, that a judgment on the merits totally at variance with the admitted facts is, for that reason alone, in excess of the jurisdiction of the court giving it. Such a judgment is simply erroneous. The syllabus to Monreal v. Bush,46 Cal. 79, which correctly states the matters decided, illustrates the principle applicable here. It is as follows: "The rendition of the judgment for a demand which was not due when the action was commenced, is not an excess of jurisdiction, but error in the exercise of jurisdiction." The application there was for a writ of certiorari to annul a judgment of the county court on appeal from a justice's court judgment, and the writ was denied on the ground stated in the syllabus. We deem it entirely unnecessary to cite other authorities in support of what we have said. Decisions to the effect that mandamus will lie to compel a court having jurisdiction of an appeal to proceed with the hearing thereof where the admitted facts show such jurisdiction, notwithstanding that such court has held that such admitted facts do not give jurisdiction, or that certiorari will lie to annul an order dismissing an appeal under such circumstances, or that prohibition will lie to prevent a court proceeding with the hearing of an appeal where the admitted facts show that it has no jurisdiction, notwithstanding its own decision to the contrary, are not in point at all. Such decisions simply mean that a court cannot give itself jurisdiction or divest itself of jurisdiction by an erroneous decision as to the legal effect of admitted facts. And, of course, decisions staying the hand of the court that has given a judgment or order, where an appeal has been taken that stays the operation of such judgment or order, from proceeding with the enforcement thereof, are not in point. We have no such case here. The apparent mistake of the learned district court of appeal in this matter was in considering the two actions as being connected in such a way as to make the justice court action in legal effect a proceeding to enforce the former judgment in the same manner and to the *Page 286 
same extent that a motion in the superior court in the former case for the issuance of an execution would have been such a proceeding. So far as any question of jurisdiction is concerned, the two cases were entirely separate and distinct. The proceedings in the first case were available to petitioners as matters of defense in the second case, to be given such weight therein as the trial court deemed them entitled to under the law. But they could not operate to divest that court of the jurisdiction that it had over the subject-matter of the action and the persons of the defendants. We have here no different case in principle from the one we would have if the action had been one on a promissory note for one hundred dollars, appealed to the superior court, and not only the answer and the uncontradicted evidence, but also the findings showed that the note had been fully paid, and nevertheless the superior court had given judgment in favor of the plaintiff for the full amount of the note. Such a judgment would, of course, be erroneous, but there would have been no excess of jurisdiction, and the aggrieved party would have been without any remedy by way of certiorari. A judgment that fails to accord to a party his legal rights is, of course, always to be regretted. But there must be a point in every proceeding beyond which the law will not permit further controversy as to the merits of the case. In actions of the character of the one under consideration, where the amount claimed is less than three hundred dollars, the final appellate jurisdiction is in the superior court. Even if the judgment of that court on the merits was clearly erroneous in this case, a question we do not decide, it is final and conclusive, no excess of jurisdiction being made to appear.
The judgment of the superior court is affirmed.
Shaw, J., Henshaw, J., Lorigan, J., and Melvin, J., concurred.
Rehearing denied.
Beatty, C.J., dissented from the order denying a rehearing, and filed the following opinion thereon on April 4, 1912: —